2022 IL App (2d) 210316
                                  No. 2-21-0316
                          Opinion filed October 26, 2022
______________________________________________________________________________

                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Kane County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 19-CF-799
                                       )
JEFFREY D. RICHARDSON,                 ) Honorable
                                       ) Donald M. Tegeler,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE BRENNAN delivered the judgment of the court, with opinion.
       Justices Hudson and Birkett concurred in the judgment and opinion.

                                            OPINION

¶1     On May 1, 2019, a hooded man robbed a Citgo gas station in Elgin at gunpoint. Seven

minutes later, police arrested defendant, Jeffrey D. Richardson, a short distance away and near a

large quantity of cash found in a bush. At defendant’s trial for armed robbery with a firearm (720

ILCS 5/18-2(a)(2) (West 2018)), the State introduced evidence that a police canine followed a

scent trail leading from the Citgo to a bush where police discovered a jacket and a baseball cap

containing DNA; defense counsel did not object. Nearby, police also recovered a phone taken from

the Citgo. A State’s expert testified that the DNA on the cap matched defendant’s DNA. The

following day, however, the trial court ruled that the requisite foundation for the DNA testimony

was lacking and instructed the jury to disregard it.
2022 IL App (2d) 210316


¶2     The jury deliberated for nearly 10 hours, twice sending the trial court inquiries pertaining

to the scent trail evidence. Subsequently, the court gave the jury a Prim instruction (see People v.

Prim, 53 Ill. 2d 62, 75-76 (1972)). Defendant thereafter moved for a mistrial twice, arguing that

the jury would be unable to reach a verdict; the trial court denied both motions. The jury found

defendant guilty of armed robbery with a firearm, and the trial court sentenced defendant to 25

years’ imprisonment. Defendant filed a posttrial motion for a new trial, arguing that (1) the trial

court failed to adequately admonish potential jurors regarding the Zehr principles, (2) the State

failed to prove defendant guilty beyond a reasonable doubt, and (3) the trial court erred by not

permitting defendant to argue for a mistrial based on the introduction of subsequently stricken

DNA testimony. The trial court denied the posttrial motion.

¶3     Defendant raises several alleged errors on appeal: (1) the trial court abused its discretion

when it declined to grant a mistrial after striking DNA testimony that had already been presented,

(2) the court committed plain error when it declined to grant a mistrial when, during deliberations,

the jury was given a Prim instruction and then said it could not reach a unanimous agreement,

(3) defense counsel rendered ineffective assistance at trial by, inter alia, failing to object to

improper dog-tracking testimony, and (4) the court undercalculated the amount of presentence

custody credit defendant is due. For the reasons that follow, we conclude that the trial court abused

its discretion when it declined to grant a mistrial during jury deliberations and that this was

structural error. Thus, we reverse and remand for further proceedings.

¶4                                      I. BACKGROUND

¶5     In May 2019, defendant was charged with armed robbery with a firearm (720 ILCS 5/18-

2(a)(2) (West 2018)) and armed violence with a Category I weapon (id. § 33A-2(a)). A jury trial

took place in March 2021.



                                                -2-
2022 IL App (2d) 210316


¶6                                           A. Jury Trial

¶7      During its opening argument, the State made reference to DNA recovered from a baseball

cap that matched defendant’s DNA. Specifically, the prosecutor said the evidence would show that

police recovered two items hidden in a bush: a jacket matching the one worn by the robber and a

baseball cap.

                “And Mr. Kahn was later shown that jacket. And he said, yes, he is a hundred

        percent sure that is the jacket that the robber, the defendant, was wearing.

                Now, stuffed in that bush as well with the jacket was a baseball type of cap. You

        will hear there was some DNA testing done on all these items. But DNA sometimes can be

        recovered, and sometimes it can’t.

                DNA was recovered from the baseball cap that was stuffed in the bush along with

        the jacket, and the defendant’s DNA was on that baseball cap.”

The State thus suggested at the beginning of the trial that DNA evidence would be significant to

its case.

¶8      The State’s first witness, Rashid Kahn, the store clerk, testified about the robbery. Shortly

after 9 p.m. on May 1, 2019, a man entered the store and showed Kahn a gun. He stood

approximately 3½ feet away. The man wore a black or gray jacket with brown color on the side

and a hood pulled tightly around his face, though Kahn was able to “[s]lightly” see his face. He

also wore gloves and “was completely black.” Kahn could see the man’s eyes “and a little bit on

the face,” but could not observe other facial features such as facial hair or eyebrows. Kahn was

“mostly concerned about the gun” and “thinking mostly of the gun.” The man demanded that Kahn

give him the cash in the register; Kahn complied. The man had a high-pitched voice. He also took

the store’s phone. He ordered Kahn to lie down on the floor and then left, heading south.



                                                 -3-
2022 IL App (2d) 210316


¶9     A short time later, police brought Kahn to a police vehicle in which a suspect was sitting

and they had the suspect step out of the vehicle so Kahn could observe him. Kahn was 80% sure

the suspect was the man who robbed him. Police also showed Kahn a jacket and a phone they

recovered. Kahn identified the phone as the one taken from the store and the jacket as the one worn

by the perpetrator.

¶ 10   On cross-examination, Kahn acknowledged that he did not view the perpetrator from the

front during the robbery. He acknowledged that he did not keep his eyes on the perpetrator the

entire time because he was focused on the gun. He also said police “told me that we are going to

take you to the person who robbed your store.” Police did not show Kahn a photo array. Kahn did

not testify as to the quantity of money stolen.

¶ 11   Officer Michael McCarthy testified next. On May 1, 2019, a little after 9 p.m., he and

another officer, Officer Root, drove to the Citgo in response to a radio dispatch for a panic alarm.

The officers began canvassing the area and reached the area of 222 South Jane Drive,

approximately 0.4 miles from the Citgo. They crept along the street and searched using Root’s

personal flashlight; their car was dark and unmarked. There, McCarthy saw a subject and the

officers accelerated in the individual’s direction. The individual took off running toward the rear

of 222 South Jane Drive. McCarthy lost sight of the subject but then saw him sitting on the back

patio of the residence at that address and made contact. That man was defendant.

¶ 12   McCarthy took defendant into custody. Approximately seven minutes had elapsed from

the alarm to defendant’s arrest. Defendant was sweating. Beside the patio, McCarthy found a large

clump of money. The State introduced a screenshot from McCarthy’s bodycam depicting

defendant at the time of his arrest. He wore a hooded jacket that was gray on bottom and black on

top, and he had a mustache and a goatee.



                                                  -4-
2022 IL App (2d) 210316


¶ 13   On cross-examination, McCarthy agreed that defendant had a goatee and mustache at the

time of his arrest. Defendant was respectful toward him. McCarthy denied that defendant had a

high-pitched voice. McCarthy patted down defendant; he may have had a lighter in his pocket.

Officers continued to canvass the area but McCarthy could not recall finding anything else of

significance.

¶ 14   Officer Ryan Nelis testified next. He spoke to Kahn at the Citgo for approximately 15

minutes, told Kahn that police had located a suspect, and asked Kahn if he would be willing to see

if he could make an identification. He then transported Kahn to the scene of defendant’s arrest for

a “show-up.” From a distance of approximately 15 to 20 yards, Nelis had Kahn observe defendant

while officers shone a spotlight on him. Kahn indicated that he was 80% sure defendant was the

perpetrator, he recognized the face due to its skinniness, and he “maybe” recognized the jacket

defendant was wearing.

¶ 15   On cross-examination, Nelis acknowledged that defendant was in handcuffs when Kahn

identified him at the show-up. Further, Nelis was not aware of any officer conducting a photo array

with Kahn.

¶ 16   Officer Justin Brown testified next. Brown, an officer in the canine unit, arrived at the

Citgo shortly after the robbery. His dog was trained to track where a suspect had been by detecting

crushed vegetation and skin rafts that fall off human skin. The dog would search for the freshest

human odor. Brown and his dog traveled south along Jane Drive. Approximately 100 feet from

the intersection of Alison Drive and Jane Drive, on the northwest corner, Brown found a gray

plastic phone on the sidewalk. Brown left the phone and radioed for someone to stay by the phone

until it could be processed.




                                               -5-
2022 IL App (2d) 210316


¶ 17   Brown continued south until he reached 100 Jane Drive. There, his dog sniffed some

bushes and started to dig on a gray jacket located in the bush, indicating that it had recently been

contaminated with human odor. As with the phone, Brown radioed for someone to stay with the

jacket until it could be processed. He did not locate any other items.

¶ 18   On redirect, Brown indicated that, after his dog begins tracking, “[w]e are locked on to one

track.” On recross-examination, Brown agreed that, at some point, he discontinued the track

because of contamination.

¶ 19   Officer Michael Blomberg testified next. Blomberg collected physical evidence discovered

during the investigation, including the gray phone from the Citgo; the jacket, as well as a black

cap, hidden in the bushes at 100 Jane Drive; and cash totaling $1240 hidden in the bushes at 222

Jane Drive. 1 Blomberg also lifted several fingerprints from the Citgo, to be sent to the Illinois State

Police (ISP) crime lab; collected samples from the phone, black cap, and jacket discovered by

Brown for DNA testing; and swabbed defendant’s cheek for DNA.

¶ 20   Carolyn Brackett testified next. She was living with her husband at 222 South Jane Drive

on May 1, 2019. Shortly after 9 p.m. that night, she heard a loud noise on her rear deck. She looked

outside and saw a man she did not recognize at the corner of the deck near a bush where the money

was found. Police arrived soon after. Brackett and her husband had not kept or placed any money

in their bushes.

¶ 21   The trial court broke for lunch after Brackett’s testimony. After returning, the court

informed the parties that a juror had made the following inquiry: “Can we get clarity with regards

to the DNA test[?] The statement was made that swabs were taken. *** [D]id the DNA match

between the evidence, jacket, cap, and Mr. Richardson[?] *** I heard only swabs were taken but


       1
        222 Jane Drive is south of 100 Jane Drive, which is south of the Citgo.


                                                 -6-
2022 IL App (2d) 210316


no results. Stated that there were a match.” In response, the court admonished the jury not to begin

deliberating or discussing the case with each other, because the trial was ongoing. Neither party

objected to this procedure.

¶ 22   Patricia Hughes, Officer David Rodriguez, and Detective Matthew Vartanian each testified

about a handgun discovered in a bush in front of Hughes’s home at 49 South Jane Drive on March

25, 2020. Collectively, these witnesses established that Hughes was not aware of the presence of

the gun until she found it and that the gun was an operable firearm, though it was weathered and

rusty when discovered and required the application of gun oil to function.

¶ 23   Alexander Viana, a latent-fingerprint examiner with the ISP, testified next. Viana received

an envelope from the Elgin Police Department containing four latent-fingerprint lifts, examined

the same, and determined that none of the latent prints was suitable for comparison.

¶ 24   Dexter McElhiney, a forensic scientist with the ISP, testified next. An issue regarding the

integrity of the evidence arose during McElhiney’s testimony; nevertheless, he described his

methods and conclusions. In relevant part, he explained his conclusion that the sample from the

black cap contained defendant’s DNA: there was a 1 in 200 octillion chance (“An octillion is 27

zeros”) that the DNA sample came from somebody other than defendant. McElhiney elaborated,

“So this would be a billion earth populations and multiply that by 20 and then take that number

and multiply it by a billion.”

¶ 25   Detective Chuck Westerman was the State’s final witness. He had interviewed defendant,

and a recording of the interview was played for the jury. Defendant said he ran from police because

of an outstanding arrest warrant. He had not been at a gas station on the day of the robbery. Further,

he had been walking around since 2 p.m., following a fight between his girlfriend and his sister.




                                                -7-
2022 IL App (2d) 210316


¶ 26    The next day, the trial court and the parties conferred to discuss the DNA evidence about

which McElhiney testified. The State recalled Blomberg to explain how he collected, stored, and

secured the evidence. Outside the presence of the jury, the court then heard arguments as to

whether the evidence was admissible. Stating that it was not convinced that the sample obtained

from the black cap was properly tested, the court ruled that evidence inadmissible. At the same

time, before counsel offered an argument, the court immediately denied defendant’s request for a

mistrial. When the jury returned, the court gave an admonishment regarding the DNA evidence,

stating in part:

                   “You may have heard testimony concerning DNA in relation to the baseball cap.

        You are to disregard any and all testimony you heard.

                   Any testimony in relation to [the cap] are to be disregarded by the jury. You are not

        to consider any of the testimony you heard in relation to that or any match that was made

        when deliberating. You are not allowed to use it.”

¶ 27                                      B. Jury Deliberations

¶ 28    The jury retired for deliberations at 12:42 p.m. following closing arguments. At 1:53 p.m.,

the jury sent the trial court four questions:

                   “Question number one, where did the path of the dog start?

                   Question number two, did the dog sniff Mr. Richardson?

                   Question number three, did the dog sniff the Citgo station?

                   Question number four, did the dog sniff Mr. Richardson first then the dog started

        tracking?”

Subsequently, at 4:38 p.m., the jury requested a transcript of Officer Brown’s testimony.




                                                   -8-
2022 IL App (2d) 210316


¶ 29    At 6:42 p.m., the jury sent a note to the trial court asking, “In the jury process what is the

next step if there is not complete (100%) agreement on the verdict?” The court noted that the jury

was considering approximately five hours of testimony, consulted with the parties, and issued a

Prim instruction.

                “The verdict must represent the considered judgment of each juror. In order to

        return a verdict, it is necessary that each juror agree thereto. Your verdict must be

        unanimous. It is your duty as jurors to consult with one another and to deliberate with a

        view to reaching an agreement if you can do so without violence to individual judgment.

        Each of you must decide the case for yourself but do so only after an impartial consideration

        of the evidence with your fellow jurors.

                In the course of your deliberations, do not hesitate to re-examine your own views

        and change your opinion if convinced it is erroneous. But do not surrender your honest

        conviction as to the weight or effect of evidence solely because of the opinion of your

        fellow jurors or for the mere purpose of returning a verdict. You are not partisans. You are

        judges, judges of the facts. Your sole interest is to ascertain the truth from the evidence in

        this case.”

At 7:35 p.m., the jury sent another note to the trial court, stating:

        “We have voted a total of four times, three times prior to just recently coming up and once

        after being down here again. The vote has never been unanimous. The last two votes have

        not changed in the tallies. We have all come to an agreement that a unanimous decision

        cannot be decided.”

The court noted that, at that point, the jury had been deliberating for seven hours. It then gave the

parties several options: “I can obviously declare it hung without asking questions. I can bring them



                                                 -9-
2022 IL App (2d) 210316


up and find out what the division is without asking them which way the division is. Or I can tell

them they are stuck here until they’re done and they can continue.” The State requested the court

instruct the jury to continue deliberating, while defendant requested a mistrial.

¶ 30   The trial court inquired as to the vote division; the jury, without revealing which way it

leaned, indicated it was split 10 to 2. At around 8 p.m., defense counsel again requested a mistrial,

highlighting that the jury had voted five times without reaching unanimity. The court told

defendant it would not declare a mistrial, to which defense counsel responded, “Defense would

accept.”

¶ 31   At 8:30 p.m., the trial court again summoned the jury and asked the foreman whether the

jury could reach a unanimous verdict that evening. The foreman indicated that the jury had already

taken one more vote and answered, “With no time limit, it’s possible. ***. I don’t know what

time—when this ends.” The court excused the jury to continue deliberations.

¶ 32   Defendant again asked for a mistrial, but the trial court declined to declare one, stating, “If

I don’t hear anything, we’ll reconvene at 9:30 and see what happens.” The jury returned a verdict

at approximately 10 p.m., finding defendant guilty of armed robbery with a firearm.

¶ 33   After receiving the verdict, defendant filed a motion for a new trial, which the trial court

denied. The court sentenced defendant to 10 years’ imprisonment, plus 15 years as a firearm

enhancement, for a total of 25 years’ imprisonment. It also awarded defendant 69 days’ credit for

participation in rehabilitation programs.

¶ 34   Defendant timely appealed.

¶ 35                                        II. ANALYSIS

¶ 36   Defendant raises several arguments on appeal. First, the trial court abused its discretion

when it denied defendant’s motion for a mistrial after the jury heard testimony that defendant’s



                                               - 10 -
2022 IL App (2d) 210316


DNA was found on the cap recovered from the bush near the Citgo and, the following day, that

testimony was stricken. Second, the trial court committed plain error when it declined to grant a

mistrial when, during deliberations, the jury indicated it could not reach a unanimous decision.

Third, defense counsel rendered ineffective assistance at trial by, inter alia, failing to object to

improper dog-tracking testimony. Fourth, the court undercalculated the amount of presentence

custody credit defendant is due.

¶ 37   We agree that the trial court erred when it denied defendant’s motion for a mistrial during

the course of jury deliberations. The State argues that defendant forfeited this claim by failing to

include it in a posttrial motion and contends that defendant cannot demonstrate plain error. We

conclude that the trial court committed plain error. Under the second prong of the plain error rule,

we conclude that the trial court committed structural error by failing to declare a mistrial after

being told by the jury that it could not reach a unanimous verdict.

¶ 38   Defendant first acknowledges that his trial counsel failed to include this issue in a posttrial

motion, thus forfeiting the issue. Nevertheless, “[p]lain errors or defects affecting substantial rights

may be noticed although they were not brought to the attention of the trial court.” Ill. S. Ct. R.

615(a) (eff. Jan. 1, 1967). A reviewing court may review an unpreserved error that is clear or

obvious when (1) “the evidence is so closely balanced that the error alone threatened to tip the

scales of justice against the defendant, regardless of the seriousness of the error” or (2) “that error

is so serious that it affected the fairness of the defendant’s trial and challenged the integrity of the

judicial process, regardless of the closeness of the evidence.” People v. Piatkowski, 225 Ill. 2d 551,

565 (2007).

¶ 39   The first step is to determine whether error occurred. Id. The State emphasizes that the jury

continued to deliberate, despite its indications that it could not reach unanimity, and that there is



                                                 - 11 -
2022 IL App (2d) 210316


no evidence in the record of hostility or rancor among the jury, nor of juror coercion. Accordingly,

the State argues that the trial court’s denial of defendant’s motion for a mistrial was not an abuse

of discretion.

¶ 40   Trial judges are given broad discretion to grant mistrials so as to reduce the coercive

pressure on juries to break apparent deadlock. See People v. Kimble, 2019 IL 122830, ¶ 37. Our

supreme court has cited, at minimum, six relevant factors in reviewing whether a trial court has

acted within its discretion in deciding whether to declare a mistrial on the basis of a jury deadlock:

“(1) statements from the jury that it cannot agree, (2) the length of the deliberations, (3) the length

of the trial, (4) the complexity of the issues, (5) the jury’s communications to the judge, and (6) the

potentially prejudicial impact of continued forced deliberations.” Id. ¶¶ 38-42 (holding trial court

did not abuse its discretion by declaring mistrial where juror statements supported determination

that further deliberations would have been futile). “The jury’s own statement that it is unable to

reach a verdict has been repeatedly considered the most important factor in determining whether

a trial court abused its discretion in declaring a mistrial.” Id. ¶ 39. A jury impasse is more

significant when the case is short and less complicated. Id. ¶ 41 (noting the “relatively short trial,

which primarily involved two days of witness testimony and videotaped statements and one

defendant” and the uncomplicated nature of the case. “At its core, the case was a credibility

assessment between [the victim] and [the] defendant.”).

¶ 41   We conclude that the trial court abused its discretion when it failed to grant defendant’s

motion for a mistrial after the court read the jury the Prim instruction and the jury subsequently

indicated it could not agree. After approximately six hours of deliberation, at 6:42 p.m., the jury

sent the trial court a note, asking, “In the jury process what is the next step if there is not complete

(100%) agreement on the verdict?” The court responded by giving a Prim instruction:



                                                 - 12 -
2022 IL App (2d) 210316


                “The verdict must represent the considered judgment of each juror. In order to

        return a verdict, it is necessary that each juror agree thereto. Your verdict must be

        unanimous. It is your duty as jurors to consult with one another and to deliberate with a

        view to reaching an agreement if you can do so without violence to individual judgment.

        Each of you must decide the case for yourself but do so only after an impartial consideration

        of the evidence with your fellow jurors.

                In the course of your deliberations, do not hesitate to re-examine your own views

        and change your opinion if convinced it is erroneous. But do not surrender your honest

        conviction as to the weight or effect of evidence solely because of the opinion of your

        fellow jurors or for the mere purpose of returning a verdict. You are not partisans. You are

        judges, judges of the facts. Your sole interest is to ascertain the truth from the evidence in

        this case.”

Then, at 7:35 p.m., the jury sent another note to the trial court, stating:

        “We have voted a total of four times, three times prior to just recently coming up and once

        after being down here again. The vote has never been unanimous. The last two votes have

        not changed in the tallies. We have all come to an agreement that a unanimous decision

        cannot be decided.” (Emphasis added).

Defense counsel again moved for a mistrial, which the trial court denied.

¶ 42    Three of the Kimble factors support a conclusion that the trial court abused its discretion

when it failed to grant defendant’s motion for a mistrial when the jury indicated it could not agree

after having been provided the Prim instruction. First, and most importantly, the jury

unequivocally stated that it could not agree: “We have all come to an agreement that a unanimous

decision cannot be decided.” The jury was unanimous in that it could not be unanimous.



                                                 - 13 -
2022 IL App (2d) 210316


¶ 43   Second, we note the length of deliberations in the context of the trial’s duration and

complexity. Here, all trial testimony occurred on May 18, 2021 (excluding Blomberg’s May 19

testimony that led to the court striking the DNA evidence introduced the day prior), and the trial

court noted that the jury was considering approximately five hours of testimony. The jury

deliberations exceeded the length of the trial testimony notwithstanding that the only real issue to

be decided was defendant’s culpability. As to this question, it is reasonable to conclude that the

answer was made more complex by the interplay between the DNA evidence that was later stricken

and the unobjected-to, though inadmissible, dog-tracking testimony. See People v. Cruz, 162 Ill.

2d 314, 366-73 (1994) (holding that dog-tracking evidence is inadmissible to establish any factual

proposition in a criminal proceeding due to the dangers of unfair prejudice). We highlight the

jury’s multiple inquiries to the court regarding the dog-tracking testimony, which supports the

inference that it remained focused on the DNA evidence located by the dog, notwithstanding the

trial court’s admonitions. The disjunction between the length of deliberations and the complexity

of the disputed issues made it more probable that coercive pressures would influence the jury.

¶ 44   Third, the trial court’s decision to prolong deliberations after the jury stated it could not

agree magnified the risk that jurors would consider the improper DNA evidence by adding pressure

on the minority to conform with the majority.

¶ 45   We agree with the State that the record contains no evidence of juror coercion or hostility.

But our supreme court has stated with clarity that the jury’s own statement that it is unable to reach

a unanimous verdict is the most important consideration (Kimble, 2019 IL 122830, ¶ 39), and that

factor predominates here. For the reasons stated, the trial court’s denial of defendant’s motion for

a mistrial was an abuse of discretion.




                                                - 14 -
2022 IL App (2d) 210316


¶ 46    Recognizing that the error was not preserved where defendant did not raise it in his posttrial

motion, defendant argues that the error was so serious that it denied him a fair trial. To excuse

forfeiture under the second prong of the plain error rule, a defendant must show that the error was

structural. People v. Moon, 2022 IL 125959, ¶ 74. An error is generally considered structural “if it

necessarily renders a criminal trial fundamentally unfair or is an unreliable means of determining

guilt or innocence.” Id. ¶ 28. Structural errors go beyond the trial process itself—they affect the

framework within which the trial proceeds. Id. ¶ 29. “ ‘Put another way, these errors deprive

defendants of “basic protections” without which a “criminal trial cannot reliably serve its function

as a vehicle for determination of guilt or innocence *** and no criminal punishment may be

regarded as fundamentally fair.” ’ [Citation.]” Id. A defendant’s constitutional right to an impartial

jury is one such protection. Id. ¶ 30. Structural error that deprives a defendant of this protection

requires automatic reversal, regardless of the effect of the error on the outcome of the trial. Id.

¶ 74.

¶ 47    In Moon, the Illinois Supreme Court held that the failure to administer a trial oath to the

jury at any time before the jury renders its verdict is structural error. Id. ¶¶ 62, 74. The oath itself

“preserves the integrity of the jury trial process by impressing upon the jurors their sacred duty to

render a true verdict in accordance with the law and evidence, thereby ensuring the defendant’s

right to an impartial jury is honored by the persons being sworn.” Id. ¶ 63. The failure to administer

the oath “affects the framework within which the trial proceeds, rather than being merely an error

in the trial process itself,” such that “a criminal trial in front of an unsworn jury cannot reliably

serve as a method for determining guilt or innocence.” Id. ¶¶ 62-64. A conclusion that structural

error has occurred depends, in part, on the difficulty of assessing the effect of the error. Id. ¶ 66

(“swearing the jury is part of the very framework within which the trial proceeds, but the effect of



                                                 - 15 -
2022 IL App (2d) 210316


a complete failure to administer a jury oath is difficult, if not impossible, to measure because the

error concerns the subjective frame of mind of the individual jurors”); see also People v. Stoecker,

2020 IL 124807, ¶ 24 (explaining that an error is structural under state law when it “has

‘consequences that are necessarily unquantifiable and indeterminate’ ” (quoting United States v.

Gonzalez-Lopez, 548 U.S. 140, 150 (2006))).

¶ 48   Several principles demonstrate that the failure to declare a mistrial here was structural

error. First, the right to an unbiased jury is necessary to preserve the integrity of the judicial

process. See U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. I, § 8; Moon, 2022 IL 125959,

¶ 32. The trial court, therefore, must be responsive to coercive pressures—including, e.g.,

government coercion or mob psychology—that could influence the verdict. A jury’s unanimous

expression that it cannot reach a unanimous verdict, especially after extended deliberations and

the provision of the Prim instruction, suggests that any later consensus would be the product of

coercive pressures. Of course, the effect of the failure to dismiss a jury that has expressed its

inability to reach a unanimous verdict under these circumstances depends upon the subjective

frame of mind of individual jurors and is, thus, impossible to measure.

¶ 49   The State does not respond to defendant’s second-prong argument. Accordingly, we hold

that the trial court’s failure to grant defendant’s motion for a mistrial in these circumstances, after

the court gave the Prim instruction and the jury later said it could not reach a unanimous agreement,

was structural error.

¶ 50   Defendant does not argue that double jeopardy precludes retrial. See U.S. Const., amend.

V; Ill. Const. 1970, art. 1, § 10. Regardless, the evidence submitted is sufficient to sustain a

conviction, and thus defendant may be retried. See People v. Olivera, 164 Ill. 2d 382, 393 (1995).




                                                - 16 -
2022 IL App (2d) 210316


¶ 51   Because we determine that the trial court committed second-prong plain error, we need not

address defendant’s other contentions, but we wish to highlight an error that may occur on remand.

Defense counsel failed to object when Brown testified about his use of a police canine to follow a

scent trail during the investigation. As noted above, this dog-tracking testimony was per se

improper according to the Illinois Supreme Court in Cruz, which is the only court that can

reconsider this prohibition. See Cruz, 162 Ill. 2d at 369-70; Du Page County Airport Authority v.

Department of Revenue, 358 Ill. App. 3d 476, 486 (2005) (“It is fundamental to our judicial system

that once our supreme court declares the law on any point, its decision is binding on all Illinois

courts, and we cannot refuse to follow it, because we have no authority to overrule or modify

supreme court decisions.”); but see People v. Montano, 2017 IL App (2d) 140326, ¶¶ 88-89 (noting

that several foreign jurisdictions utilize an individualized approach and sometimes allow dog-

tracking testimony to be admitted). On remand, the parties should be aware of express evidentiary

prohibitions laid down by our supreme court.

¶ 52                                   III. CONCLUSION

¶ 53   For the reasons stated, we reverse the judgment of the circuit court of Kane County.

¶ 54   Reversed and remanded.




                                               - 17 -
2022 IL App (2d) 210316



                    People v. Richardson, 2022 IL App (2d) 210316


Decision Under Review:     Appeal from the Circuit Court of Kane County, No. 19-CF-799;
                           the Hon. Donald Tegeler, Judge, presiding.


Attorneys                  James E. Chadd, Thomas A. Lilien, and Ann Fick, of State
for                        Appellate Defender’s Office, of Elgin, for appellant.
Appellant:


Attorneys                  Jamie L. Mosser, State’s Attorney, of St. Charles (Patrick Delfino,
for                        Edward R. Psenicka, and Diane L. Campbell, of State’s Attorneys
Appellee:                  Appellate Prosecutor’s Office, of counsel), for the People.




                                         - 18 -